        Case 7:19-cv-06616-PMH Document 62
                                        59 Filed 06/22/20
                                                 05/29/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK



 DAVID LIEBLICH,

                            Plaintiff,

              -v-                                  Civil Case Number: 7:19-cv-06616-PMH

 EQUIFAX INFORMATION SERVICES,
 LLC, TRANSUNION, LLC, and
 EXPERIAN INFORMATION
 SOLUTIONS, INC., HYUNDAI MOTOR
 FINANCE,

                            Defendants.


                                    DISMISSAL ORDER

IT IS HEREBY ORDERED:

      THAT pursuant to the parties’ May 29, 2020 Stipulation of Dismissal, all claims

asserted against Defendant EXPERIAN INFORMATION SOLUTIONS, INC. only in Civil

Action No. 7:19-cv-06616-PMH, are dismissed with prejudice; and

      THAT all parties shall bear their own attorneys’ fees and costs incurred in this action.


SO ORDERED THIS _22nd                  June
                               day of _______, 2020.


                                                                 ___________
                                            HONORABLE PHILIP M. HALPERN
                                            UNITED STATES DISTRICT JUDGE
